

117 HRES 597 IH: Impeaching Joseph R. Biden, President of the United States, for endangering the security of the United States and countering the will of Congress and other high crimes and misdemeanors.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 597IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mrs. Greene of Georgia (for herself, Mrs. Miller of Illinois, and Mr. Gosar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph R. Biden, President of the United States, for endangering the security of the United States and countering the will of Congress and other high crimes and misdemeanors.That Joseph Robinette Biden, President of the United States, is impeached for endangering the security of the United States and countering the will of Congress and other high crimes and misdemeanors, and that the following Articles of Impeachment be exhibited to the United States Senate: Articles of Impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph Robinette Biden, President of the United States of America, in maintenance and support of its impeachment against him for endangering the security of the United States and countering the will of Congress and other high crimes and misdemeanors. The Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors..In his conduct as President of the United States, in violation of his constitutional oath faithfully to execute the office of the President of the United States, and, to the best of his ability, preserve, protect, defend, the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Joseph Robinette Biden abused the power of the Office of the President by endangering the security of the United States. He has allowed illegal aliens to enter the United States in violation of immigration law, admitted aliens who have tested positive for COVID–19 into the United States, countered the will of Congress by not completing the southern border wall, deprived border agents of the sufficient manpower and resources needed to secure the border and its physical infrastructure, empowered foreign terrorists and their allies by leaving thousands of dollars of military equipment and weapons behind in the failed withdraw from Afghanistan, and committed numerous other high crimes and misdemeanors.  Article IAmong other examples, it has been materially demonstrated that: (1)President Biden’s Department of Homeland Security has willfully refused to maintain operational control of the border as required by the Secure Fence Act of 2006. His actions have directly led to an increase in illegal aliens and illegal narcotics, including deadly fentanyl, entering the United States. (2)President Biden’s administration willfully violated the Immigration and Nationality Act by releasing illegal aliens into the interior of the United States. The Act clearly requires DHS to detain aliens seeking admission to the United States while they are processed. By law, DHS does not have the option to simply release aliens into the interior of the United States. (3)President Biden reinstituted the catch and release policies of the Obama administration and has released aliens into the interior of the United States without issuing the aliens notices to appear. (4)Under President Biden’s administration, the Department of Homeland Security terminated the Migrant Protection Protocols, which provided a pathway to process claims in compliance with the law, and served as a deterrent to illegal immigration and aliens making fraudulent asylum claims. (5)As a result of President Biden’s policies, CBP encounters have increased each month since he became President. Since February 2021, more than 1 million aliens have been encountered by CBP personnel at the southwest land border. (6)In addition to illegal aliens, President Biden’s policies have led to a significant increase in illegal drug smuggling across the southern border. President Biden’s actions have made the border less secure and encouraged aliens to enter the United States illegally instead of taking actions to maintain operational control of the border. His actions have subverted the will of Congress and the core tenets of the Constitution.Article II of the U.S. Constitution tasks the executive branch—which today includes the Department of Homeland Security—with ensuring the laws passed by Congress and signed into law by the President are faithfully executed. Under President Biden’s administration, the Department of Homeland Security has willfully violated the Immigration and Nationality Act. His actions have endangered Americans, subverted the will of Congress, and violated the very rule of law.  Article IIJoseph Biden, in his conduct as President of the United States, enacted border policies that endangered the people of the United States by allowing illegal aliens who had tested positive for COVID–19 to enter the country and infect American citizens. On March 20, 2020, the Centers for Disease Control and Prevention (CDC) issued an order, pursuant to 42 U.S.C. §§ 265 and 268, suspending the right to introduce certain persons into the United States from countries where a quarantinable communicable disease exists. This order has been extended multiple times since it was first issued, most recently on August 2, 2021. According to the CDC, this order is necessary to protect the public health from an increase in the serious danger of the introduction of Coronavirus Disease 2019 (COVID–19) into the POEs, and the Border Patrol stations between POEs, at or near the United States borders with Canada and Mexico..The law requires Border Patrol agents and other CBP officers to enforce the order. Despite this requirement, President Biden’s administration has refused to faithfully implement this order as evidenced by the increasing number of aliens processed by CBP under Title 8 instead of expelled pursuant Title 42. According to CBP data from February 2021, approximately 26 percent of aliens encountered by the Border Patrol were processed pursuant to Title 8 instead of Title 42, and in June 2021, nearly 42 percent of aliens encountered by Border Patrol were processed pursuant to Title 8.If DHS is unable to expel aliens pursuant to Title 42, it should not release aliens into the interior of the United States where they can spread COVID–19. However, instead of detaining aliens as required by law, under President Biden’s leadership DHS has released and transported hundreds of thousands of aliens into the interior of the United States without properly screening the aliens for COVID–19 to ensure that the aliens would not spread COVID–19. These actions have subjected the American people to unnecessary and avoidable risks.President Biden clearly violated his duties as President in failing to enforce our Nation’s immigration laws. He has violated his constitutional oath of office by failing to enforce laws enacted by Congress and by usurping Congress’ spending authority. Biden’s dereliction of duty has endangered America and the very laws that govern her.  Article IIIPresident Biden has gravely endangered the security of the United States, the health and safety of the American people, and its institutions of government.President Biden has created a national security crisis and is endangering the lives of everyday Americans with his open borders policies. Moreover, by carelessly withdrawing the American military from Afghanistan and leaving billions of dollars of military assets in the hands of terrorists to be used against us, causing an unknown amount of death and suffering, leaving thousands of Americans stranded in Afghanistan risking their lives under radical Islamic Taliban rule, rapidly bringing in Afghan refugees before vetting them to the interior of the United States, President Biden has empowered the Taliban, ISIS, Al Qaeda, and the Muslim Brotherhood, among others, to threaten America, American citizens, and her security interests.Further, given that there are only 19,000 Customs and Border Patrol (CBP) agents to watch the entire country, the executive repeal of the Remain in Mexico policy, failing to complete the Southern border wall, repair gates stuck open or shut, and canceling contracts with critical technology companies providing critical video surveillance, and paying over $2 billion in American's tax dollars to not build and maintain the wall, Biden is breaking his sworn oath as President of the United States to protect and defend the United States against all enemies. In each of these actions, Joseph R. Biden failed to enact policies and created an environment of lawlessness to the manifest injury of the people of the United States.Wherefore President Biden, by such conduct, has demonstrated that he will remain a threat to national security and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. President Biden thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.